Citation Nr: 0507427	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-15 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for trigeminal neuralgia, left side of face, with 
atypical facial pain.

2.  Entitlement to an initial evaluation in excess of 
30 percent for muscle damage, left biceps, pectoralis, major 
and minor, and deltoid.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to October 
1974 and from April 1987 to November 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for 
trigeminal neuralgia on left side of face and assigned a 
10 percent evaluation and granted service connection for 
status post left bicep injury and assigned a noncompensable 
evaluation.

The veteran relocated to California and jurisdiction of his 
claim was assumed by the RO in Oakland, California.

In August 2002, the veteran presented oral testimony before a 
Decision Review Officer at the RO.  A transcript of that 
hearing has been associated with the claims file.

In December 2002, the Decision Review Officer granted a 
20 percent evaluation for trigeminal neuralgia, left side of 
face, with atypical facial pain and granted a 30 percent 
evaluation for muscle damage, left biceps, pectoralis, major 
and minor, and deltoid.  While the veteran was granted 
increased evaluations, these are not the maximum evaluations 
for the disabilities, and thus the appeal continues as to 
these two claims.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).

In October 2003, the Board denied increased evaluations for 
trigeminal neuralgia, left side of face, with atypical facial 
pain and muscle damage, left biceps, pectoralis, major and 
minor, and deltoid.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2004, the Secretary of VA and the veteran filed a 
joint motion to vacate the Board decision and remand it, 
asserting that the Board had not provided sufficient reasons 
or bases "in terms of its consideration of an extraschedular 
rating" for the service-connected disabilities.  The Court 
granted the motion that same month.  The case has been 
returned to the Board for further appellate review.

The Board notes that the veteran had perfected appeals for 
the following issues: entitlement to (1) service connection 
for kidney stones; (2) service connection for a right knee 
disorder; (3) an evaluation in excess of 0 percent for status 
post low back injury with degenerative changes of thoracic 
and lumbar spine; (4) an evaluation in excess of 0 percent 
for status post cervical spine disorder with degenerative 
changes; and (5) an evaluation in excess of 0 percent for 
sinusitis; and (6) an evaluation in excess of 0 percent for 
irritable bowel syndrome.  However, none of these issues are 
part of the current appellate review, which reasons will be 
explained below.

As to the claim for service connection for kidney stones, 
that benefit was granted in a March 2003 rating decision.  
The veteran has not filed a notice of disagreement following 
the grant of service connection, and thus that claim is no 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim).  As to the claim for 
service connection for a right knee disorder, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
stating that he wanted to withdraw this issue.  Thus, that 
issue is no longer on appeal.  As to the claim for an 
increased evaluation for status post low back injury with 
degenerative changes of thoracic and lumbar spine, the 
veteran stated that he was seeking a 20 percent evaluation.  
A 20 percent evaluation was granted by means of a September 
2000 rating decision, and the veteran was informed that his 
claim had been granted in full.  He submitted a new claim for 
an increased evaluation for the back disorder in August 2002, 
and the RO continued the 20 percent evaluation in a December 
2002 rating decision.  The veteran did not submit a notice of 
disagreement following the December 2002 rating decision, and 
thus this claim is not considered part of the current 
appellate review.  

As to the issues of (1) entitlement to an initial compensable 
evaluation for status post cervical spine disorder with 
degenerative changes; (2) entitlement to an initial 
compensable evaluation for sinusitis; and (3) entitlement to 
an initial compensable evaluation for irritable bowel 
syndrome, in both the veteran's VA Form 9, Appeal to the 
Board of Veterans' Appeals, and his August 2002 hearing 
before the Decision Review Officer, the veteran stated that 
he was seeking 10 percent evaluations for each disability.  
In the December 2002 rating decision, the Decision Review 
Officer granted 10 percent evaluations for each of these 
disabilities, and thus these are considered grants in full.  
Therefore, these issues are no longer on appeal.

Finally, in a statement received by the veteran in February 
2004, he stated that he had migraine headaches as a result of 
the service-connected trigeminal neuralgia.  As this claim 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The Board finds that the only issues on appeal are those 
listed on the title page of the decision.


FINDINGS OF FACT

1.  Trigeminal neuralgia, left side of face, with atypical 
facial pain is manifested by no more than severe incomplete 
paralysis on the left side of the face.

2.  Muscle damage, left biceps, pectoralis, major and minor, 
and deltoid is manifested by no more than severe impairment 
of Muscle Group II.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
20 percent for trigeminal neuralgia, left side of face, with 
atypical facial pain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.124a, Diagnostic Code 8207 (2004).  

2.  The criteria for an initial evaluation in excess of 
30 percent for muscle damage, left biceps, pectoralis, major 
and minor, and deltoid, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.321(b)(1), 4.56, 
4.73, Diagnostic Code 5302 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for initial evaluations in excess of 20 percent for 
trigeminal neuralgia, left side of face, with atypical facial 
pain and in excess of 30 percent for muscle damage, left 
biceps, pectoralis, major and minor, and deltoid.  In an 
August 2001 letter, the RO stated that in order to establish 
higher evaluations, the evidence would need to show that the 
service-connected disabilities had increased in severity.  
The veteran was told of the specific symptomatology that 
would establish higher evaluations in the December 2002 
rating decision.  As to the claim for an increased evaluation 
for trigeminal neuralgia, left side of face, with atypical 
facial pain, the veteran was told that the evidence did not 
show that the veteran had complete paralysis of the seventh 
(facial) cranial nerve, which would warrant a 30 percent 
evaluation.  The Decision Review Officer went on to explain 
why an evaluation in excess of 20 percent could not be 
granted by evaluating the disability under another Diagnostic 
Code that addressed neuropathy in the face because that would 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  
Thus, the veteran was informed that in order to warrant the 
next higher evaluation, the evidence would need to show that 
he had complete paralysis of the seventh (facial) cranial 
nerve.  Additionally, the RO provided the veteran with the 
criteria under Diagnostic Code 8207 in the June 1999 
statement of the case, which essentially reiterated the 
criteria needed for a 30 percent evaluation.  

As to the claim for an increased evaluation for muscle 
damage, left biceps, pectoralis, major and minor, and 
deltoid, the veteran was told in the December 2002 rating 
decision that the evidence did not warrant an evaluation in 
excess of 30 percent.  The Board notes that the 30 percent 
evaluation is the maximum evaluation that the veteran can 
obtain for the minor arm under the Diagnostic Code under 
which the veteran's service-connected disability is rated; 
however, the Decision Review Officer did not specifically 
inform the veteran of this.  Regardless, any error in the 
failure to inform the veteran that this was the maximum 
evaluation is harmless, as the March 2003 supplemental 
statement of the case provided the veteran with the criteria 
under that Diagnostic Code, which showed the veteran that he 
is at the maximum evaluation.  The Decision Review Officer 
noted that a separate evaluation was not warranted under a 
different Diagnostic Code because that would violate the rule 
against pyramiding.  He further noted that the veteran's case 
did not present an unusual disability picture which precluded 
the application of regular schedular standards.  Thus, the 
veteran was informed that in order to warrant a higher 
evaluation, the evidence would need to show that he had an 
unusual disability picture which precluded the application of 
regular schedular standards.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
August 2001 letter, the RO informed the veteran that if he 
had been treated by a VA facility for his service-connected 
disabilities that he should inform it of the date and place 
of the treatment and that it would obtain those records.  The 
RO also told him that he could complete the enclosed VA Forms 
21-4142, Authorization and Consent to Release Information to 
VA, for each doctor or hospital that treated him for his 
disabilities and that VA would obtain those records.  
Further, in March 2003, the RO informed the veteran that it 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  It 
told the veteran that as long as he adequately identified the 
records, that VA would assist in obtaining those records.  
The RO stated that it was responsible for obtaining medical 
records held by any federal department or agency that the 
veteran identified.  It also stated that it would obtain 
medical records from other health-care facilities as long as 
the veteran adequately identified the facilities, but noted 
that the veteran had the ultimate responsibility for 
obtaining those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Here, the RO had the veteran examined for both 
disabilities.  The veteran indicated he had received 
treatment at the VA facility in Palo Alto, California, and 
the RO obtained those records.  The veteran submitted private 
medical records relevant to his claims.  The veteran has not 
alleged that there exists any records that VA has not 
obtained.  

Finally, VA told the veteran in the August 2001 letter that 
if he had any additional information or evidence that he 
wanted VA to obtain for him, to please let it know.  It also 
told him he could send VA the evidence.

The Board recognizes that the VCAA notice sent to the veteran 
was subsequent to the rating decision which gave rise to this 
appeal; however, the Board finds no prejudice to the veteran.  
The veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence in connection with his claims.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
these issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review of this claim for further notice of VCAA.  For the 
reasons stated above, the Board finds that the requirements 
of the VCAA have been met.

II.  Decision

Service medical records show that in February 1989, the 
veteran complained of an injury to the left shoulder after 
lifting weights.  The examiner stated that the left shoulder 
had full range of motion.  There was tenderness in the area.  
The examiner stated that the veteran had a possible partial 
tear of the left bicep tendon.  

In November 1995, the veteran was seen for continued soreness 
when chewing from the upper left side of his mouth.  He 
described cold/hot sensitivity.  The examiner diagnosed 
reversible pulpitis tooth #14.  He indicated that he examined 
the veteran's mouth and checked for tooth fractures.  The 
examiner prescribed Percocet, stating that the veteran needed 
such because of history of Palsy-like symptoms following 
administering of Lidocaine.  He noted that the Palsy-like 
symptoms had disappeared following the wearing off of the 
Lidocaine.

In December 1995, the veteran was seen with complaints of 
constant pain from the left upper side of his mouth.  The 
veteran reported experiencing facial paralysis on the left 
side, which the examiner stated was normal for the veteran 
due to past history of facial palsy.  In February 1996, the 
veteran was seen with a complaint of the left side of his 
face having "fallen."  He stated he had dental work done on 
February 6, 1996, and that it was progressing down the neck 
and up around the jaw bone.  The examiner stated that there 
was tenderness to palpation on the left maxillary area.  The 
assessment was a probable abscess of the left maxillary area.  

During 1997, the veteran was seen with complaints of 
trigeminal neuralgia.  In April 1997, he was diagnosed with 
atypical facial pain and referred to neurology.  The examiner 
noted that the veteran had been evaluated by an ear, nose, 
and throat specialist and an oral surgeon and that no 
surgical treatment was indicated.  In a subsequent entry, the 
examiner stated that she had spoken to a neurologist, who had 
evaluated the veteran previously and found the veteran to 
have atypical facial pain secondary to post herpetic 
neuralgia.  The examiner added that the neurologist 
"admit[ted that] many things in [the veteran's] history are 
variants, which is perplexing."  A November 1997 VA 
outpatient treatment report shows that the veteran complained 
of left facial pain, which he stated was associated with 
herpetic lesions.  

A December 1997 VA outpatient treatment report shows that the 
veteran was seen with left facial pain around the left eye 
and left side of mouth.  The assessment was probable left 
trigeminal neuralgia.  He was seen later that month with 
complaints of everyday pain on the left side of his face.  
The examiner noted that the veteran had swelling in the area.  
The assessment was trigeminal neuralgia, which he attributed 
to herpes simplex.  A December 1997 MRI of the brain was 
normal without any "gadodiamide" enhancement.  

A February 1998 VA examination report shows that the veteran 
reported that he had experienced pain in his face since 
November 1995, when he was treated for a root canal and 
extractions of his teeth while overseas in Germany.  He 
stated that an anesthetic solution was injected into his 
maxillary area and that he developed swelling and numbness of 
the entire left side of the face with drooping of the eyelid, 
eyebrow, and the left side of his face along with blurring of 
his vision in the left eye.  The veteran reported that since 
that time, he had had recurrent episodes of severe pain in 
the face with symptoms of loss of function of the left 
seventh nerve, which occurred about every three to six 
months.  He stated that the last severe attack was in 
November 1997 and lasted until January 1998.  At the time of 
the examination, the veteran stated that he did not have any 
pain, but stated he had persistent slight weakness of the 
left seventh nerve with slight drooping of the left side of 
the mouth and some difficulty raising the left eyebrow.  The 
examiner noted that the veteran had been diagnosed with 
trigeminal neuralgia by the neurologists at the VA Medical 
Center in Reno.  He entered a diagnosis of left trigeminal 
neuralgia and left facial nerve neuropathy following dental 
anesthesia injection.

Regarding the left shoulder, the veteran reported that while 
lifting weights in 1989, a 420-pound weight landed on his 
left neck and chest causing separation and damage to the left 
biceps, left pectoralis major, and left deltoid muscles.  He 
stated that he wore a sling for several months and was 
treated without any operations.  On physical examination, the 
examiner stated that the veteran had an extremely large left 
trapezius muscle group, which was bulky and asymmetrical 
compared to the right side.  He stated the veteran had 
"definite" loss of muscle of the left pectoralis minor, but 
noted that this had not affected the veteran's ability to 
flex and abduct the left shoulder.  He added that this had 
not affected the veteran's strength in his left hand.  He 
entered a diagnosis of defect in left biceps and left 
pectoralis major following trauma with hypertrophy of 
trapezius to accommodate.

An August 1998 private medical record shows that the veteran 
had left flank pain, nausea, painful urination, and pain down 
the left leg for the last three days.  The impression was 
left kidney stone.  Later that month, the veteran was seen 
for left flank tenderness for two weeks.  The veteran 
reported that the pain had traveled to his scrotum and that 
he had burning with urination.  He also had fever and chills, 
nausea, and pain.  He denied diarrhea.  He described constant 
aching.  Several days later, the veteran was noted to have 
passed four stones.  On September 22, 1998, the veteran was 
seen for trigeminal neuralgia.  The examiner noted that the 
veteran had had a recurrence of trigeminal neuralgia.  
Physical examination revealed pain in the upper distribution 
of the face.  He also stated that the left side of the 
veteran's face was swollen.  The assessment was to refer the 
veteran to a neurologist for trigeminal neuralgia.  Later 
that month, the veteran was seen with decreased flank pain.  
The veteran stated that the stone had passed.  He added that 
his face pain was a 2 to 3/10.  

A November 1998 letter from a private hospital shows that the 
veteran had been warned that due to his "current and prior 
illnesses," his supervisor had been unable to finalize the 
veteran's probationary evaluation and would extend it to 
December 1998.  A December 1998 letter from a hospital shows 
that the veteran had been relieved from work due to excessive 
absences.  Specifically, in the letter, the author stated the 
following:

Due to excessive unscheduled absences 
(8/5/98, 8/21/98, 8/22/98, 9/18/98, 
9/24/98, 9/25/98, 9/26/98, 9/29/98, 
9/30/98, 10/1/98, 11/5/98, 11/9/98), you 
are relieved from employment at [] 
Hospital effective November 27, 1998.

A January 1999 private medical record shows that the veteran 
was seen by a neurologist for his facial pain.  The veteran 
reported that following a root canal in December 1995, he 
experienced left facial weakness, which cleared after eight 
hours but had left him with a bit of slurred speech.  He 
stated that this happened again and that he subsequently 
developed swelling on the left side of his face, fever, 
chills, as well as numbness of his left arm.  The veteran 
reported that it took him two and one-half months for his 
facial pain to clear.  He stated that several times a year, 
he would have a recurrence of left facial swelling, numbness 
about the left lips, and eye pain, which would last for two 
or three months.  The examiner stated that there were no 
obvious speech or language errors.  Cranial nerves II through 
XII were within normal limits with the exception of a diffuse 
swelling of the left side of the face, which the examiner 
stated was mostly below the eyes.  Sensory examination was 
normal to all modalities.  The examiner stated that he would 
characterize the veteran's medical condition as atypical 
facial pain.  He noted that the veteran had been diagnosed 
with trigeminal neuralgia, but that the veteran's current 
symptoms were not typical for that diagnosis.  

In a January 1999 letter, Dr. WB stated that the veteran was 
seen for trigeminal neuralgia.  The veteran reported that 
several times a year, he would have a recurrence of the left 
facial swelling, numbness about the left lips and eye, and 
pain across the top of his forehead, and an intermittent 
spark-like sensation, which would radiate up toward the eye 
from the tooth that had been worked on during service.  The 
veteran stated that these episodes would last two to three 
months.  He reported that the episode that had occurred in 
September 1998 was the result of his sustaining blunt trauma 
to his face by a basketball.  The veteran reported he had 
been unable to work for the past several months because, 
"whenever he gets the facial swelling, any type of jarring 
sends sudden pain into his face."  He stated he was a 
registered nurse and had worked for a private hospital for 
six months and was relieved from work because he had missed 
12 days of work.  Dr. B characterized the veteran's 
disability as atypical facial pain.

A February 1999 VA examination report shows that the examiner 
described the veteran as anxious.  The veteran stated that 
his facial weakness had begun in December 1995, when he was 
given an injection for a dental procedure.  He stated that 
soon after the injection, he developed left facial weakness 
that lasted about eight hours.  The veteran described it as a 
drooping of the face.  He stated that four days later, he 
developed "herpes zoster" of the left side of the face with 
lesions and swelling.  The veteran reported that he would 
have recurrent attacks of herpes zoster on the left side of 
his face with swelling.  He stated he had seen numerous 
physicians, including two neurologists at the Reno and Auburn 
VA facilities, but had had problems with these physicians.  
The veteran described having a dull ache underneath his left 
eye, which he stated was there all the time.  He stated he 
had flare-ups where the pain would get severe, which could 
last from one week to four weeks.  The veteran stated he 
would get left eye blindness and denied any blindness in the 
right eye.  The examiner stated that the veteran was alert, 
anxious, and talkative.  The veteran's speech was fluent 
without aphasia or dysarthria.  Examination of the cranial 
nerves revealed the pupils, fundi fields, and extraocular 
movements were all normal.  Facial sensation was decreased 
subjectively to pinprick and light touch over the entire left 
side of the face, extending over the left shoulder and into 
the left arm and "even underneath the neck."  The examiner 
stated that vibration was symmetric, and that facial strength 
was symmetric and normal.  He added, "I see no significant 
residual of his left facial weakness."  Hearing was reported 
as normal.  Palate and tongue moved well in the midline.  The 
examiner entered an impression of left facial pain, which he 
stated was "certainly not trigeminal neuralgia.  He further 
stated the following, in part:

It sounds as if somehow or another, 
either from a virus or some other cause, 
[the veteran] developed damage to his 
left trigeminal nerve and perhaps 
seven[th] nerve in 1995 and has chronic 
facial pain which could have a neurogenic 
cause.  It is probably best described as 
atypical facial pain.  Why he has 
numbness radiating into the left arm is 
unclear.  I really find no evidence of 
herpes zoster.  He also has quite a few 
psychological factors associated with his 
pain including seeing numerous physicians 
and not wanting to follow[-]up with them 
for some reason and now wanting all of 
his care rendered down here even though 
it is a three-hour drive.

An April 1999 VA outpatient treatment report shows that the 
veteran was seen with complaints of left facial pain.  The 
veteran reported having a history of left facial weakness and 
subsequent lesions of herpes zoster after receiving a dental 
injection in December 1995.  He stated that he then began 
having chronic pain in the left side of his face and had been 
followed for such since that time.  He also reported that he 
had been out of work as a result of his left facial pain for 
the past few years.  Examination revealed mild fullness on 
the left side of the face with decreased sensation.  The 
examiner entered an assessment of left facial pain and 
history of herpes zoster.

A May 1999 VA outpatient treatment report shows that the 
veteran complained of right knee pain.  He was also seen for 
psychiatric complaints and diagnosed with bipolar disorder.  
In June 1999, he was seen for his sinuses.  An impression 
that the veteran's sinuses were healthy was entered.

An August 1999 VA outpatient treatment report shows that the 
veteran was seen for follow-up with his left facial pain.  
The examiner noted that the veteran had been placed on 
different medication, which had helped the veteran's pain.  
Physical examination revealed intact cranial nerves II 
through XII bilaterally, "except for a slight decrease in 
sensation on the left side of the face."  Motor examination 
revealed normal bulk and tone.  The examiner stated that 
there was some pain on range of motion with the left upper 
extremity originating from the deltoid region.  Strength 
testing of the left upper extremity was 5/5 "despite the 
pain."  He stated that sensation was intact bilaterally, but 
noted that the veteran "subjectively stated that sensation 
to all modalities was slightly reduced in the left upper 
extremity."  He added, "However, I was unable to 
demonstrate this objectively on examination."  Reflexes were 
1+ bilaterally for the upper extremities.  The examiner 
concluded that the veteran's left facial pain was currently 
well controlled with the current medication and that he was 
referring the veteran to orthopedic surgery to evaluate his 
left upper extremity.

A separate August 1999 VA outpatient treatment report shows 
that the veteran was seen for his left upper extremity pain.  
The veteran reported that his facial pain had been 
controlled, but that the pain in his left upper extremity was 
getting worse.  He described pain in the left elbow going 
down to his hand.  The examiner stated that there was mild 
tenderness of the left subacromial bursa and tenderness on 
both the medial and lateral epicondyle.  Radiological 
examination revealed no sensory or motor deficit "seen 
anywhere" and full range of motion.  The examiner stated 
that neurological examination was intact.  He stated that it 
appeared that the veteran had epicondylitis and possible 
subacromial bursitis.

A September 1999 VA outpatient treatment report shows that 
the veteran reported that since increasing his medication, 
the trigeminal neuralgia had "completely [gone] away" and 
he was able to return to work as a nurse.  He stated that 
when he had pain, it was "terrible" and would last for 10 
weeks and then suddenly resolve.  The examiner diagnosed 
seventh facial nerve paralysis and trigeminal neuralgia, 
which he stated was currently controlled on medication.

The veteran was seen in the orthopedic clinic in September 
1999.  The veteran stated that for the last several months, 
he had had unrelenting left shoulder pain.  He reported he 
had sustained an injury to his anterior deltoid biceps tendon 
and pectoralis major.  He noted that this had not been 
repaired but that he had been treated conservatively with 
positive results.  The examiner stated that the veteran had 
full range of motion of his left shoulder with weakness in 
his supraspinatus and subscapularis biceps.  He stated there 
was pain to palpation over the acromioclavicular joint but 
that the veteran had normal sensation in his hands and 
fingers.  The examiner noted there were no skin changes or 
loss of hair on his left arm.  X-rays taken of the left 
shoulder revealed arthritis of the acromioclavicular joint.  
The examiner recommended that the veteran start out by 
strengthening his rotator cuff.

In a September 1999 addendum, the examiner stated that there 
was tenderness over the acromioclavicular joint and loss of 
definition of the anterior axillary fold with apparent 
avulsion of the pectoralis major.  He reported the veteran 
had full range of motion and positive impingement sign with 
marked weakness of abduction of the left arm and external 
rotation against resistance, which was associated with 
moderate pain.  The examiner stated there was no neurologic 
deficit.  He recommended that the veteran do shoulder girdle 
strengthening exercises.

A January 2000 private medical record shows that the veteran 
reported that he had not been working due to low back pain, 
which he stated was resolving.  In April 2000, the veteran 
was seen with an exacerbation of trigeminal neuralgia.  He 
reported he had not had an exacerbation in six months.  The 
examiner stated that there was swelling on the left side of 
the veteran's face and prominence in the left parotid.

A September 2000 VA outpatient treatment report shows that 
the veteran complained of left facial pain.  He stated that 
this all started during a dental procedure, when he was 
injected with Lidocaine.  He stated that since that time, he 
had recurrent left facial pain, swelling, left buccal mucosa 
lesions, left conjunctiva lesions, and intermittent visual 
symptoms of blurry vision.  The veteran reported he was told 
this was "herpes."  The examiner stated that there were no 
lesions in the mouth, the parotid gland was normal, the ears 
were normal, and there were no lymphadenopathy or focal 
neurologic deficits.  The assessment was chronic pain 
syndrome "of unknown etiology."  The examiner stated that 
he did not believe that it was herpes zoster or herpes 
simplex, as the clinical symptoms and signs were not 
consistent with those diagnoses.

An October 2000 VA outpatient treatment report shows that the 
veteran was seen with complaints of left facial pain.  He 
said that his facial pain was resolving.  The veteran 
reported that he had missed an appointment after August 2000 
because he was on active duty as a reservist.  The examiner 
stated the veteran had facial asymmetry and had more fullness 
in the left parotid area with tenderness in the lower part of 
the parotid.  The assessment was chronic left facial pain 
with intermittent exacerbations associated with left facial 
swelling.  The examiner noted that the veteran had been seen 
by the "infectious diseases" clinic because he had reported 
having outbreaks of herpetic lesions.  He stated that per 
another doctor's note, the veteran did not appear to have any 
herpetic outbreak at that time and that the feeling in the 
infectious disease clinic was that it was probably 
neuropathic.  

A November 2000 private medical record shows that the veteran 
reported he was working as a nurse in the Santa Clara area 
and was doing well.  

A December 2000 VA outpatient treatment report shows that the 
veteran was seen in the dental clinic.  The veteran stated 
that he had lesions along the left buccal mucosa, which he 
stated had been diagnosed as herpes by doctors outside of VA.  
He reported that while in service, an Army oral surgeon had 
"introduced" the herpes virus into his parotid gland and 
fifth nerve with a mandibular block injection.  The veteran 
stated that since that time, he had periodic episodes of 
extremely painful outbreaks of herpetic lesions, although he 
noted he was not currently in an active stage of outbreak.  
The examiner stated that there was an enlargement of the 
parotid gland on the left side.  He noted that the veteran 
reported this enlargement was due to the herpes virus.  The 
examiner entered a diagnosis of atypical facial pain.  He 
stated that there were no obvious symptoms of herpes 
infection and thus he was unable to make a definite 
diagnosis.

A January 2001 VA consultation shows that the veteran was 
seen for a "pain consult."  He reported that his current 
pain problems had begun in 1995, when he was having a root 
canal procedure on a left lower molar.  The veteran stated 
that he would experience exacerbations of pain, which would 
rate as a 10 on a scale from one to 10 with 10 being the 
worst.  The examiner noted that the veteran claims that he 
would get facial swelling and a rash during these episodes, 
but that such symptoms were "poorly documented."  The 
veteran also reported that his left arm was "sometimes" 
weak during these episodes.  The examiner noted that it was 
felt that there was little evidence of ongoing herpes 
infection by VA's infectious diseases service and that 
"[a]typical facial pain seems to be the most recently[-
]given diagnosis."  He added, "Apparently, personality 
conflicts have been the undoing of some of these patient-
physician interactions."  The veteran reported he had lost 
several jobs over the pain.  The examiner noted, "He has 
made it clear that he feels he should have greater 
compensation for this condition."  

Physical examination revealed symmetry in muscle mass of the 
upper extremities, which was within normal limits.  Range of 
motion was full for the jaw.  Strength was 5/5 in both the 
face and the upper extremities.  The examiner stated there 
was mild facial asymmetry, although he noted there did not 
seem to be a great deal of difference that day.  There were 
no internal lesions in the veteran's mouth.  He made the 
following assessment, in part:

The most fitting diagnosis would seem to 
be atypical facial plain.  This is not 
tic douloureux, and seems to lack many 
characteristics of post-herpetic 
neuralgia.  It is possible that some sort 
of trigeminal neuralgia is involved, but 
it would be one of a most unusual type.  

A January 2001 VA outpatient treatment report shows that the 
veteran reported he was working as a nurse.  He stated that 
his physical activity had dropped markedly and that the pain 
would prevent him from doing most physical exercise 
activities.  He added that, at times, he could not work due 
to pain.  The veteran stated that he experienced many traumas 
and physical injuries in the military but was not allowed to 
talk about his experiences.  Specifically, he stated that he 
feared for his life and the lives of anyone he might tell 
about his military experiences.  

A February 2001 private medical record shows that the veteran 
was seen for follow up for his trigeminal neuralgia, which 
the examiner stated was "under good control at this time."  

A March 2001 VA outpatient treatment report shows that the 
veteran was seen for a cyst on his left lower eyelid.  The 
examiner noted the veteran worked as a nurse.  A June 2001 
private medical record shows that the veteran reported he was 
working as a nurse in the San Jose area.  The examiner noted 
the veteran had a history of trigeminal neuralgia that was 
"usually controlled well" by medication.  In July 2001, the 
veteran had a herpetic outbreak.  In November 2001, he was 
seen for an acute episode of trigeminal neuralgia.  The 
veteran expressed worry about losing his job and that he felt 
he needed to go on disability.  In December 2001, he was seen 
for low back pain.  The veteran stated that in May 2001, he 
was changing a dressing for a patient while kneeling, when he 
got up and felt "something pop" in his lower back.  He 
stated that since then, the pain in his back had gotten worse 
and continued to get worse.  The veteran noted he had 
undergone physical therapy and was not sure whether it had 
helped.  The veteran stated that sitting too long or driving 
and standing would aggravate his symptoms and that lying down 
and taking pain medication improves his symptoms.  He 
reported that this problem prevented him from working and 
participating in family activities.  The veteran stated he 
had last worked one month prior.  The examiner addressed the 
diagnosis of trigeminal neuralgia.  The veteran acknowledged 
he had seen a neurologist but that he was not "happy with 
the encounter."  He also stated he had seen a few 
neurologists in the VA system, and that other than 
prescribing medication, they had not done "much."  

A January 2002 private medical record shows that the veteran 
was seen with complaints of photophobia.  The examiner stated 
the veteran had left facial swelling.  A February 2002 
private medical record shows that the veteran was seen for 
back pain.  He denied having any flare-up of his face in the 
last seven days.  

In a July 2002 letter, a private physician stated that the 
veteran had severe pain from herpetic trigeminal neuralgia.  
She stated the veteran presented with frequent bouts of 
herpes simplex of the face, mouth, and throat, which caused 
facial swelling and triggered migraines.  She stated the pain 
was severe and disabling during these episodes and that the 
veteran was unable to work during those flare-ups, which 
occurred every four to six weeks.  

In August 2002, the veteran presented oral testimony before a 
Decision Review Officer at the RO.  The veteran stated that 
he had no stamina in the left arm.  He stated he was unable 
to carry a bucket or do anything that entailed having to use 
his arm.  The veteran testified that his grip was fine but 
that the shoulder movement had been compromised.  As to his 
facial pain, the veteran stated that he had had a root canal 
during service and that the dentist accidentally punctured 
his cranial nerve, which gave him left facial palsy, which 
lasted about eight hours.  He stated that the dentist did not 
want to do any more injections so he sent the veteran to a 
hospital to have the root canal finished.  He stated that the 
physician did an injection, which "promptly dropped my face 
on the left side."  The veteran added that he subsequently 
had additional procedures done in his mouth and that he 
developed inflammation on the left side of his face.  He 
testified that the doctors thought his inflammation could be 
a herpetic inflammation and that the doctors discussed "that 
it could have been from a needle that punctured the cranial 
nerve and carried the virus with it."  The veteran stated 
that he still got herpetic lesions on the left side of his 
face going all the way back to his throat.  He stated that 
his facial pain would cause him to lose between four to five 
months a year of work, but he noted he was working as a nurse 
in San Jose, doing paperwork.

An October 2002 VA examination report shows that the veteran 
stated he had muscle damage about the chest and the left 
upper extremity.  The examiner stated that physical 
examination revealed retraction of the left pectoralis major 
muscle.  He noted that there was atrophy of the left anterior 
deltoid muscle and that the long head of the biceps was not 
palpable.  The examiner stated that sensation of the lower 
extremities was normal except for the loss of sensation over 
the lateral calf and lateral thigh.  He commented that these 
sensory losses did not follow a known dermatomal pattern.  
Sensation of the upper extremities was normal, except that 
the veteran stated that his right hand felt the point of the 
instrument that measures sensation better than the left hand.  
The examiner stated, "Again, no dermatomal distribution of 
this sensory loss."  He reported findings related to the 
veteran's back pain.  The examiner made the following 
conclusion:

It is totally unclear as to what causes 
this man's back pain.  Passing six stones 
from his ureter or kidneys in two weeks 
obviously must cause some back pain.  At 
this time in our clinic[,] he had no back 
pain.  He had full range of motion, no 
neurologic deficit other than some 
b[izarre] sensory loss, which did not 
follow a known dermatomal pattern and a 
sensory loss where the entire hand was 
involved in both hands is simply not 
physiologically possible.  This man 
carries on, on the other hand, a normal 
activity going to work as a registered 
nurse, taking care of patients, doing the 
usual physical activity of a nurse in an 
active trauma ward taking care of 
neurosurgical and orthopedic patients.  
He passed a physical qualification test 
in the Reserve Unit. . . .  The only 
object findings he has are his sensory 
losses and these do not follow any known 
neurologic or dermatomal pattern.

An October 2002 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file.  The 
veteran reported that he developed left-sided facial pain 
when he had a root canal and got a herpes infection 
"directly" injected into his fifth and seventh nerves.  He 
stated that he developed a fever and facial paralysis and 
subsequently had to be seen in the emergency room.  The 
examiner noted that facial paralysis was normal following 
oral surgery but that he could not find evidence in the 
claims file that the veteran was seen in an emergency room.  
The veteran reported that he had developed constant pain, 
which had started in the maxillary region and extended upward 
behind his eye and into his frontal sinus region.  The 
examiner stated that the veteran's primary care doctor had 
drawn herpes titers, which were "apparently very high and 
combined with the dental procedure that has led the patient 
to reasonably conclude that these two are related."  He 
asked the veteran to describe his herpes outbreaks.  The 
veteran stated that he would get blisters all over the back 
of his mouth, his soft pharynx, his hard palate, his gums, 
and lesions on his lips, face, and eyelids.  The examiner 
stated, "However, I see numerous notes in the C-file that 
say that nobody has been able to document or see these actual 
lesions."  He added that the veteran reported that examiners 
had linked the herpetic involvement with the facial pain.  He 
noted that his review of the claims file showed that there 
was no link between the two.  He stated that doctors had used 
the diagnosis of trigeminal neuralgia "rather loosely," 
noting that the veteran denied shock-like pains or pain in a 
singular trigeminal distribution.  

The examiner stated that the neurological examination was 
normal without any facial weakness.  He concluded that the 
diagnosis of trigeminal neuralgia was not appropriate.  He 
stated that he had never heard of atypical facial pain being 
related to herpetic lesions.  The examiner added that even if 
the veteran had herpetic lesions that there was no way to tie 
it together with a permanent nerve pain, as the veteran 
described.  He stated, "I think the whole story is 
preposterous."  The examiner stated he felt that the 
diagnosis of trigeminal neuralgia should be removed from the 
record because he felt the veteran did not have it.  He 
agreed with the diagnosis of atypical facial pain and noted 
that it was a mysterious diagnosis that had no known cause 
and was difficult to treat.  The examiner concluded the 
following:

My feeling is that it is probably 
psychosomatic in this case.  It is 
possible that at some point sinusitis 
could cause a similar type of pain, and 
the patient has in fact had polyps in his 
maxillary sinuses. . . .  The patient is 
already on narcotics, and I suspect that 
that is dangerous.  I would go on to say 
that some of the history is so un-proven 
and so mixed up that I would suspect that 
in the future, these weird associations 
and un-proven diseases are going to keep 
making their way onto the chart, 
particularly if he sees doctors outside 
of VA.  He has had a lot of relationships 
with doctors that have ended, and I 
suppose that is because either they do 
not want to prescribe narcotics or that 
they have questioned the diagnosis one 
way or the other.  That, in fact, 
happened with the Neurology Service here. 
. . .  I should say that a lot of the 
patient's way that he describes his own 
pain is bizarre from a medical 
standpoint.  I did not mention this 
above, but during my interview, he said 
that he had six bouts of syncope on the 
left side of his head.  He basically 
feels a mushed sensation in his forehead 
and as this occurs, he feels as though he 
is going to pass out.  I was just 
somewhat surprised by the use of the word 
syncope to describe what is really pain 
sensation on the left side of the head.  
A lot of the way he gives the history 
falls along those lines and as these 
things make it into the chart, they 
become a diagnosis rather than simply a 
fallacious statement.  Thus, overall, I 
think there is some relationship to the 
patient's personality that is underlying 
a lot of the numerous complaints that are 
on the record.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
trigeminal neuralgia, left side of face, with atypical facial 
pain and muscle damage, left biceps, pectoralis, major and 
minor, and deltoid.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Trigeminal neuralgia, left side of face, with atypical 
facial pain

The veteran's service-connected disability is rated under 
Diagnostic Code 8207.  Under that Diagnostic Code, moderate 
incomplete paralysis of the seventh (facial) cranial nerve 
warrants a 10 percent disability evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8207 (2004).  Severe incomplete 
paralysis of the seventh cranial nerve warrants a 20 percent 
disability evaluation.  Id.  Complete paralysis of the 
seventh cranial nerve warrants a 30 percent disability 
evaluation.  Id.  Such evaluations are dependent upon 
relative loss of innervation of facial muscles.  Id. at Note.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an initial evaluation in excess of 20 percent for 
trigeminal neuralgia, left side of face, with atypical facial 
pain.  As stated by the Decision Review Officer in the 
January 2002 rating decision, there is no evidence that the 
veteran has complete paralysis of the seventh cranial nerve.  
While there have been reports by medical professionals that 
the veteran has decreased sensation in the left side of the 
veteran's face, this does not equate to a finding of complete 
paralysis.  In February 1998, the examiner stated that the 
veteran had "slight" weakness of the left seventh nerve 
with "slight" drooping of the left side of the mouth and 
some difficulty raising the left eyebrow.  In January 1999, 
the private physician stated that examination of cranial 
nerves II through XII were all within normal limits.  He 
noted the veteran had no obvious speech or language errors.  
In February 1999, the examiner stated that the veteran had 
decreased sensation "subjectively" to pin prick and light 
touch over the entire left side of the face.  He added that 
he saw no "significant residual" of the left-sided facial 
weakness.

In April 1999, the examiner found decreased sensation in the 
face.  Examination of the veteran's cranial nerves in August 
1999 was intact, except for a "slight decrease in sensation 
on the left side of the face."  A July 2002 letter from a 
private physician indicated that the veteran would have 
frequent bouts from trigeminal neuralgia, which pain was 
severe and disabling.  In October 2002, the examiner stated 
that neurological examination of the veteran's face was 
normal without "any facial weakness."  The Board finds that 
the above-described findings are indicative of no more than 
severe incomplete paralysis of the seventh cranial nerve.  
Again, no medical professional has stated that the veteran 
has complete paralysis of the seventh cranial nerve.  Even 
the veteran has not asserted such when describing the pain he 
has in his face.  Additionally, when medical professionals 
have described the decreased sensation in the veteran's face, 
it is normally described as "slight."  Such finding does 
not equate to a finding of "complete paralysis."  The Board 
is aware of the July 2002 statement from the private 
physician that the bouts of herpetic trigeminal neuralgia 
were disabling and that the veteran could not work during 
these bouts; however, the Board must weigh all the evidence 
of record and finds that the preponderance of the evidence is 
against a finding that the veteran's symptomatology related 
to the left side of his face warrants an evaluation in excess 
of 20 percent.  The statement from the private physician is 
the only one which indicates severe symptomatology related to 
the veteran's face.  The Board finds that based upon a review 
of the record that the veteran tends to exaggerate his 
symptoms.  This has been acknowledged by medical 
professionals who have described the veteran's report of 
symptoms as bizarre.  Nevertheless, even accepting the 
veteran's statements as to the severity of his symptoms in 
his face, he has never described symptoms of complete 
paralysis in his face.  

The Board is aware that the veteran has alleged that both his 
fifth and seventh cranial nerves were affected in relation to 
his facial pain.  No physician has substantiated the 
veteran's allegation that the fifth cranial nerve was 
implicated in this case.  While the veteran is a registered 
nurse, and therefore has some medical knowledge, the Board 
finds that without substantiation by a medical doctor that 
the fifth nerve was involved, it will not concede such report 
by the veteran.  Regardless, the Board finds that separate 
evaluations for the fifth cranial nerve and the seventh 
cranial nerve may not be granted, as that would be 
pyramiding.  See 38 C.F.R. § 4.14 (2004); Esteban v. Brown, 6 
Vet. App. 259 (1995).  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warranted more than a 
10 percent evaluation, he was correct, and the Decision 
Review Officer granted a 20 percent evaluation.  However, to 
the extent that he has asserted that he warrants more than a 
20 percent evaluation, the medical findings do not support 
his assertions for a higher evaluation.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for trigeminal 
neuralgia, left side of face, with atypical facial pain.  See 
Gilbert, 1 Vet. App. at 55. 



B.  Muscle damage, left biceps, pectoralis, major and minor, 
and deltoid

The Board notes that the veteran's left arm is his minor 
extremity and thus only evaluations pertaining to the minor 
extremity are reported below.

The veteran's service-connected disability has been evaluated 
pursuant to Diagnostic Code 5302, which provides the rating 
criteria for Muscle Group II of the shoulder girdle and arm.  
The function of this muscle group is described as depression 
of the arm from vertical overhead to hanging at side (1, 2); 
downward rotation of the scapula (3, 4); 1 and 2 act with 
Group III in forward and backward swing of the arm with (1) 
being the pectoralis major II (costosternal), (2) being the 
latissimus dorsi and teres major, (3) being the pectoralis 
minor, and (4) being the rhomboid.

Under this Diagnostic Code, a 30 percent disability 
evaluation is assigned when there is evidence of severe 
impairment in the muscle group of the minor arm.  A 
20 percent evaluation is assigned for moderately severe 
impairment of the minor arm or when there is evidence of 
moderate impairment in either arm.  Id.  A noncompensable 
evaluation is assigned for slight impairment of Muscle Group 
II in the minor arm.  Id.  

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (2004).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Id.  
Muscles swell and harden abnormally in contraction.  Id.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for muscle damage, left 
biceps, pectoralis, major and minor, and deltoid.  In 
February 1998, the examiner stated that the veteran had a 
"definite" loss of muscle of the left pectoralis, but that 
this had not affected the veteran's ability to flex and 
abduct the left shoulder.  He added that it also did not 
affect the veteran's strength in his left hand.  In August 
1999, the examiner stated that strength testing of the upper 
extremities was 5/5 in each extremity.  He noted that 
sensation was intact bilaterally, but that the veteran had 
"subjectively stated that sensation to all modalities was 
slightly reduced in the left upper extremity."  The examiner 
added that he was unable to demonstrate the veteran's 
subjective complaints on examination.  Also in August 1999, 
an examiner stated that radiological examination revealed no 
sensory or motor deficit and that the veteran had full range 
of motion.  In September 1999, the veteran had full range of 
motion with weakness in his supraspinatus and subscapularis 
biceps and normal sensation in his hand and fingers.  There 
were no skin changes or loss of hair on the left arm.  

In January 2001, strength in the upper extremities was 
reported as 5/5.  In August 2002, the veteran stated he was 
unable to carry a bucket or do anything that entailed having 
to use his arm.  In October 2002, a VA examiner stated that 
sensation in the upper extremities was normal.  There was 
some atrophy of the left anterior deltoid muscle.  The 
examiner noted that the veteran had "carrie[d] on" about 
going to work as a registered nurse and "doing the usual 
physical activity of a nurse in an active trauma ward taking 
care of neurosurgical and orthopedic patients."  He also 
noted that the veteran had passed a physical qualification 
test in the Reserve Unit and that the sensory losses 
described by the veteran did not follow any known neurologic 
or dermatomal pattern. 

The Board notes that the 30 percent evaluation is the maximum 
evaluation that the veteran can obtain for a muscle injury to 
Muscle Group II for the minor arm.  The 30 percent evaluation 
contemplates a severe injury to that muscle group.  Thus, a 
higher evaluation is not available under that Diagnostic 
Code.  See 38 C.F.R. § 4.73, Diagnostic Code 5302.

The Board has considered whether the veteran warrants a 
separate evaluation for the painful motion that he has in his 
left arm under 38 C.F.R. § 4.59 (2004); however, because the 
veteran is in receipt of a compensable evaluation, a separate 
evaluation under this regulation is not appropriate.  
Additionally, it must be noted that 38 C.F.R. §§ 4.40 and 
4.45 (2004) are not applicable because Diagnostic Code 5302 
does not contemplate limitation of motion based upon a joint 
abnormality (as opposed to limitation of motion based upon a 
muscle injury).  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 
9-98 (August 1998).  Moreover, symptoms such as weakness, 
loss of power, fatigue-pain, etc., are specifically 
contemplated by Diagnostic Code 5302.  See 38 C.F.R. 
§ 4.56(c) (2004).  

The veteran is competent to report his symptoms.  To the 
extent that he stated that his service-connected disability 
warranted an evaluation in excess of 0 percent, he was 
correct, and the Decision Review Officer granted a 30 percent 
evaluation.  However, to the extent that the veteran has 
asserted that he warrants more than a 30 percent evaluation, 
the medical findings do not support his contentions, nor does 
the current Diagnostic Code under which his disability is 
rated allow for a higher evaluation.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  For the reasons discussed above, the Board finds 
the preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for muscle damage, left 
biceps, pectoralis, major and minor, and deltoid.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 
Gilbert, 1 Vet. App. at 55. 

C.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2004), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  (Emphasis added.)

Although section 3.321(b)(1) identifies "marked interference 
with employment" as a potentially "exceptional or unusual" 
circumstance which may warrant an extraschedular rating, the 
mere assertion or evidence that a disability interferes with 
employment would not in all cases require consideration of 
section 3.321(b)(1).  The rating schedule is itself based 
upon the average impairment of earning capacity due to 
diseases, and application of the schedule clearly recognizes 
that the rated disabilities interfere with employment.  
38 U.S.C. § 1155.  Accordingly, the fact that a disability 
interferes with employment generally would not, of itself, 
constitute an "exceptional or unusual" circumstance 
rendering application of the rating schedule impractical.  
Rather, the provisions of section 3.321(b)(1) would be 
implicated only where there is evidence that the disability 
picture presented by a veteran would, in the average case, 
produce impairment of earning capacity beyond that reflected 
in VA's rating schedule or would affect earning capacity in 
ways not addressed in the schedule.  

In addressing the veteran's service-connected trigeminal 
neuralgia, left side of face, with atypical facial pain, the 
Board notes that the veteran has not been hospitalized 
frequently (or at all) in relation to this disability.  In a 
January 1999 letter from Dr. B, he stated the veteran had 
been unable to work for the past several months because, 
"whenever he gets the facial swelling, any type of jarring 
sends sudden pain into his face."  The examiner is clearly 
reporting history provided by the veteran.  The Board finds 
that based upon its review of the entire record that the 
veteran exaggerates his symptoms, including how the 
disability affects his employment.  The veteran reported at 
that time that he had been relieved from work because he had 
missed 12 days in six months.  This is consistent with the 
findings made in a December 1998 letter from the veteran's 
supervisor, which showed that the veteran had missed 12 days 
from work from August 1998 to November 1998, and was relieved 
of his job.  Based upon these facts, the veteran was at work 
more than 90 percent during those six months.  (12 days/180 
days = 7 percent absent.)  Again, the 20 percent evaluation 
for trigeminal neuralgia, left side of face, with atypical 
facial pain contemplates considerable loss of time for work.  
See 38 C.F.R. § 4.1.  The Board does not find that missing 
12 days from work over a six-month period equates to a 
finding that there was marked interference with the veteran's 
employment.  Additionally, no professional has stated that 
the veteran's absence on those days was due solely to the 
service-connected trigeminal neuralgia, left side of face, 
with atypical facial pain.  Rather, the record reflects that 
the veteran's absences were due to "current and prior 
illnesses."  The veteran is service connected for multiple 
disabilities, and the evidence of record shows that the 
veteran was having difficulty with his kidneys and low back 
pain during those months of his absence.  Therefore, the 
Board will not presume that the "current and prior 
illnesses" suggests that these absences were solely due to 
the service-connected trigeminal neuralgia, left side of 
face, with atypical facial pain.  Further, the veteran 
reported that he had been hit in the face with a basketball 
in September 1998-an incident that is not service related.  
While it affected his service-connected trigeminal neuralgia, 
left side of face, with atypical facial pain, the 
exacerbation was due to a non-service-connected incident.

In April 1999, the veteran reported that he had been out of 
work "as a result of his left facial pain for the past few 
years."  Again, the Board finds that this report of history 
by the veteran is exaggerated.  The record shows that the 
veteran was working in 1998 and was let go as of December 
1998.  He had worked for at least six months.  The veteran 
was discharged from service in November 1997 (after having 
served for 10 years).  The implication of his statement in 
the April 1999 VA treatment record is that he had been out of 
work for several years.  Factually, that has not been shown 
in the record.  In a January 2001 VA outpatient treatment 
report, the veteran reported that he had lost several jobs 
over his "pain."  In a separate January 2001 VA treatment 
record, the veteran stated that his physical activity had 
dropped markedly and that the pain would prevent him from 
doing most physical exercise activities.  He added that he 
could not work at times due to pain.  In a July 2002 letter, 
a private physician stated that the veteran's "pain is 
severe and disabling during these episodes and the patient is 
unable to work during flares that occur approximately every 
four to six weeks."  

The record reflects that the veteran has been working as a 
nurse since 1999.  Other than the 12 days the veteran 
reported he missed over a six-month period in 1998, the 
veteran has not stated that he has been absent from work 
frequently because of his trigeminal neuralgia, left side of 
face, with atypical facial pain.  The veteran's current 
evaluation for trigeminal neuralgia, left side of face, with 
atypical facial pain is 20 percent, which contemplates severe 
incomplete paralysis, and considerable loss of time from work 
during exacerbations.  Even when the veteran is having an 
exacerbation, it does not reach the level of complete 
paralysis of the left side of the face.  No medical 
professional who has examined the veteran's facial pain has 
described any more than slight facial weakness.  There are 
multiple treatment records dated from 1999 to 2001, and the 
veteran consistently reported he was working.  In fact, in 
December 2001, the veteran reported that he had last worked 
in November 2001; however, at that time, he was addressing 
severe back pain and his inability to sit or stand for long 
periods of time.  He did not report that he had missed 
numerous days from work due to the service-connected 
trigeminal neuralgia.  In 2002, the veteran reported that he 
was again working as a nurse.  In a statement from the 
veteran, received in February 2004, he indicated that he was 
still working and made no mention of frequent absences from 
work due to the service-connected disability.  

The above reports by medical professionals that the veteran 
is unable to work during exacerbations are clearly made based 
upon the veteran's report of history, which has shown to be 
both inaccurate and exaggerated.  When multiple physicians 
report findings that indicate that they question the 
veteran's credibility, to include the fact that objective 
clinical findings do not correlate with the veteran's report 
of symptoms, the Board will accord such findings high 
probative value.  These medical professionals have the 
expertise to evaluate a clinical picture and have had an 
opportunity to meet the veteran in person and assess his 
credibility.  For this reason, the Board finds that their 
opinions have a high probative value.  Therefore, opinions 
that the veteran cannot work during exacerbations based upon 
the veteran's history are not accorded high probative value, 
since the record has shown that the veteran exaggerates his 
symptomatology.  Further, the multiple medical records in the 
claims file do not show that the veteran's disability picture 
is "exceptional or unusual" rendering application of the 
rating schedule impractical.  

Regarding the service-connected muscle damage, left biceps, 
pectoralis, major and minor, and deltoid, the veteran has not 
been hospitalized frequently (or at all) in relation to this 
disabilities.  No medical professional has indicated that 
such affects the veteran's employment as a registered nurse, 
and, in fact, examiners have questioned the severity of the 
symptoms the veteran has described in relation to his left 
arm.  The veteran is currently evaluated as 30 percent 
disabling, which is the maximum evaluation under the 
applicable Diagnostic Code, and which contemplates severe 
impairment of the muscle group and considerable loss of 
working time from exacerbations.  The medical evidence of 
record, which covers the period of 1997 to 2002, does not 
show that the veteran has been seen regularly for this 
disability.  When he has been seen and medical findings have 
been reported, no professional has reported, nor does the 
record otherwise reflect, findings that would show that the 
veteran's disability picture would produce impairment of 
earning capacity beyond that reflected in the rating schedule 
or would affect earning capacity in ways not addressed in the 
schedule.  For example, no medical professional has stated 
that the veteran has no use of his left arm or lacks a use of 
his left arm that the 30 percent evaluation does not 
contemplate.  The 30 percent evaluation contemplates a severe 
muscle injury.  Therefore, the medical evidence, standing 
alone, would not establish that the veteran's disability 
picture associated with the muscle damage, left biceps, 
pectoralis, major and minor, and deltoid, is unusual or 
exceptional to render the rating schedule impractical.  The 
veteran himself has not attributed his interference with work 
to this disability, as much as he has with the trigeminal 
neuralgia, left side of face, with atypical facial pain.  In 
a statement from the veteran, received in February 2004, he 
stated, "If 30 percent is all that is given for this 
condition[,] fine."  He noted he had adapted and would use 
his right shoulder/chest to move patients.  This would not 
indicate that the veteran's muscle damage, left biceps, 
pectoralis, major and minor, and deltoid, causes marked 
interference with his employment.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on the question of 
whether extraschedular evaluations are warranted for either 
disability or both.  VAOPGCPREC 6-96 (1996).  For the reasons 
stated above, the Board agrees with the RO in not referring 
the issue of an extraschedular evaluation to the Under 
Secretary or the Director, Compensation and Pension Service.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for trigeminal neuralgia, left side of face, with atypical 
facial pain is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for muscle damage, left biceps, pectoralis, major and minor, 
and deltoid is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


